Citation Nr: 0842930	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-40 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 2007 rating decision which 
continued a 50 percent rating for PTSD.  


FINDING OF FACT

The competent medical evidence of record fails to show that 
the veteran's service-connected PTSD is characterized by 
suicidal or homicidal thoughts, spatial disorientation, 
neglect of personal appearance and hygiene, obsessional 
rituals which interfere with routine activities, near 
continuous panic attacks, or illogical speech. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for service-connected PTSD with depression have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in July 2007, the 
Lincoln, Nebraska RO advised the veteran of what the evidence 
must show to establish entitlement to an increased rating for 
his service-connected PTSD.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  In a VCAA notice response dated in 
July 2007, the veteran verified that he had no other 
information or evidence to give VA to substantiate his claim.  

In regards to assigning a disability rating, the July 2007 
letter informed the veteran that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.

The July 2007 letter, along with a May 2008 correspondence, 
fulfilled the RO's duties under Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The May 2008 correspondence explained 
that, in increased disability rating claims, the evidence 
must demonstrate a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
daily life.  The RO again listed types of evidence relevant 
to establishing entitlement to increased compensation.  The 
RO also included the VA ratings schedular criteria applicable 
to the veteran's service-connected PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

Although notice with respect to the impact of the disability 
on the veteran's daily life was not provided until after the 
initial adjudication of the claim, the RO readjudicated the 
claim and issued a supplemental statement of the case in June 
2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records, service medical records, and 
private records from Affiliates in Psychology.  An October 
2007 letter from the AOJ in Lincoln, Nebraska notified the 
veteran's representative that he had been scheduled for an 
October 17, 2007 examination.  The representative was advised 
in the letter that if the veteran was unable to keep his 
appointment that he was to call in advance.  An October 2007 
VAMC note indicated that the veteran had failed to report for 
his scheduled examination.  In the  November 2007 statement 
of the case, the RO noted that the veteran had failed to 
report for the October 17, 2007 examination.  

VA has done its utmost to develop the evidence with respect 
to the veteran's claim. Any failure to develop this claim 
rests with the veteran.  The United States Court of Appeals 
for Veterans Claims (the Court) has held that VA's duty to 
assist a claimant in developing the facts and evidence 
pertinent to a claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2008).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2008). 

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2008).

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2008).  

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual or Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 41-50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

Analysis

The evidence of record pertaining to the severity of the 
veteran's PTSD claim includes a psychiatric consultation from 
Affiliates in Psychology.  The VAMC progress notes of record 
do not show that the veteran underwent treatment for PTSD; 
the only relevant notation was dated in November 2006 and 
indicated that the veteran had mood swings and difficulty 
sleeping.  The Board respects the legitimacy of the 
Affiliates in Psychology evaluation, and the RO did not 
provide any reasoning as to why the private psychological 
report was unacceptable.  Having reviewed the evidence, the 
Board finds that the symptoms associated with the veteran's 
service-connected PTSD do not approximate the criteria for a 
higher 70 percent rating.  The Board's finding is based on 
the following reasons.  

First, the medical evidence does not show that the veteran's 
PTSD is characterized by suicidal or homicidal ideation.  
After reviewing the aforementioned evidence, the Board was 
unable to find any evidence of this symptom.  Second, the 
evidence is negative for finding of spatial disorientation or 
intermittently illogical, obscure, or irrelevant speech.  The 
June 2007 report from Affiliates in Psychology showed the 
veteran's associations were fairly logical and that he was 
able to answer questions, however reluctantly.   

Next, the Board considers relevant that the records are 
negative for any evidence of neglect of personal appearance 
and hygiene, which indicates that the veteran has no 
impairment in this area.  

Regarding difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships, the Board is mindful that the veteran is 
employed as a purchasing manager and is married.  Dr. M.C. 
from Affiliates in Psychology noted that the veteran takes on 
very little in terms of recreational activity, and he has 
physical and emotional intimacy problems with his wife.  The 
veteran avoids people but feels more comfortable around those 
he has known for a long time.  Some degree of difficulty in 
establishing and maintaining effective work and social 
relationships is already taken into consideration in the 
currently assigned 50 percent rating.  See 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2008).

The evidence also does not show that the veteran's PTSD is 
characterized by obsessional rituals which interfere with 
routine activities.  According to Dr. M.C., the veteran 
experiences trouble sleeping which can prevent him from going 
to work, but the veteran is employed nonetheless.  The 
veteran's ability to maintain this work schedule shows his 
PTSD is not so severe as to warrant a 70% rating. 

The June 2007 psychological report indicates that the veteran 
has given in to irritable episodes and is angry with the 
deepening political situation in Iraq.  However, the medical 
records do not show a history of irritability marked by 
violence and a lack of impulse control.  The record does not 
show a history of panic attacks.    

The June 2007 psychological evaluation shows a GAF score of 
47/50.  Given that the schedular criteria for a 70 percent 
rating do not appear to be approximated, the Board does not 
find the score of 47/50 to be reason enough to warrant an 
increased disability rating.   

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2008).  In the 
instant case, to the extent that the veteran's service-
connected PTSD and depression interfere with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996). 


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


